             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



ANSON LAING,

                               Plaintiff,
          V.
                                                           CASE NO.: 1:18-CV-864

JOHNSON CONTROLS, INC.,

                               Defendant.



               COMPLAINT AND REQUEST FOR JURY TRIAL


       NOW COMES the Plaintiff, Anson Laing (“Laing”), and complaining of the

Defendant, Johnson Controls, Inc. (“Johnson Controls”), alleges the following to be true:

                                     INTRODUCTION

      1         This action stems from Defendant’s termination of Laing based on race and

retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et

seq. and 42 U.S.C. § 1981

      2         Each paragraph of this complaint incorporates all others, and all exhibits are

incorporated as if fully laid out herein.




                                               -1-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 1 of 10
                            JURISDICTION AND VENUE

      3       Laing is a resident of Guilford County, North Carolina, and is neither a

minor nor incompetent.

      4       Johnson Controls is a foreign corporation with a principal office in

Milwaukee, Wisconsin, a manufacturing facility in Forsyth County, North Carolina, and a

registered agent in Raleigh, North Carolina.

      5       This Court has subject-matter jurisdiction over this action pursuant to

any/all of the following:

           5.1        28 U.S.C. § 1331, as the action arises out of 42 U.S.C. §§ 2000e et

                      seq. and 42 U.S.C. § 1981;

      6       This Court has personal jurisdiction over all parties to this matter pursuant

to any/all of the following:

           6.1        Rule 4(k)(1)(A) of the Federal Rules of Civil Procedure, which

                      requires the federal district courts to use the rules for personal

                      jurisdiction of the state where the district court is located;

           6.2        N.C. Gen. Stat. § 1-75.4(1)(d), as Johnson Controls was engaged in

                      substantial business activity within this state at the time service of

                      process was made upon it.

           6.3        N.C. Gen. Stat. § 1-75.4(3), as this action arises from a local act or

                      omission causing injury to Laing’s person or property.


                                              -2-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 2 of 10
     7       Venue is proper in this Court pursuant to any/all of the following:

          7.1       28 U.S.C. § 1391(b)(1), as all Defendants are residents of North

                    Carolina and at least one defendant is a resident of the Middle

                    District of North Carolina;

          7.2       28 U.S.C. § 1391(b)(2), as a substantial part of the events or

                    omissions giving rise to this action occurred in the Middle District of

                    North Carolina;

                         STATEMENT OF THE FACTS

     8       Laing is a black male.

     9       On November 14, 2012, Laing began working for Johnson Controls as a

welder.

    10       In early 2013, Laing mentioned to a group of coworkers about how diverse

Johnson Controls’ workforce was.

    11       Mike Bower (“Bower”), a white male coworker responded that about a year

prior they hired so many black people “you could make a Tarzan movie.”

    12       A shop steward complained about the comment to Debra Lyles (“Lyles”)

(black) in HR.

    13       When management asked Bower about the comment, he admitted to it.




                                            -3-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 3 of 10
    14       Shortly afterwards, Laing was told to attend a meeting with Lyles, Laing’s

supervisor, Greg Shore (“Shore”) (white), Plant Superintendent Jason Buchanan

(“Buchanan”) (white), and two white shop stewards.

    15       In this meeting, they told Laing he would be terminated if he pursued a

complaint about what Bower said.

    16       After this incident, Laing began receiving write-ups for small infractions that

either were not actually violations of any policy or that other employees did frequently

without reprimand.

    17       In August 2014, Laing had an allergic reaction to the latex gloves Johnson

Controls provided and had to start using a different kind of glove.

    18       Safety Manager Lauren Butner (“Butner”) (white) told Laing to get the

other gloves from her.

    19       A white coworker saw Laing talking to Butner. Because he was angry at

seeing a black man talk to a white woman, he told a shop steward, Terry Johnson

(“Johnson”) (white), that Laing was sexually harassing Butner.

    20       Johnson and Area Manager Brian Fortson (“Fortson”) (white) told Laing he

had to provide the latex-free gloves himself and that he was banned from the safety area.

    21       Butner told Laing that she did not understand where the complaint was

coming from and never felt harassed.




                                            -4-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 4 of 10
    22        On February 27, 2016, Laing and several coworkers passed Sharnika Bennet

(“Bennet”) (black), a coworker, in the hall.

    23        To the surprise of everyone in the area, Bennet began acting offended and

behaving as though Laing, who had been faithfully married to his wife for many years, was

catcalling her.

    24        None of the other employees present saw Laing do or say anything

inappropriate.

    25        Bennet apparently complained and HR Manager Philip Gilbert (“Gilbert”)

(white) told Laing that if he ever spoke to Bennet again, he would be fired.

    26        Margie Craig (“Craig”) (white) in HR told Laing that she did not believe

Bennet, and that she thought Gilbert was acting strange.

    27        Gilbert had instructed Bennet to target Laing as a means of building an

excuse to fire him.

    28        A few weeks after this incident, Bennet stood behind Laing’s forklift and

refused to move.

    29        Because Laing was afraid that if he asked her to move he would be fired, he

honked the horn on his forklift.

    30        Laing then got off his forklift and asked a nearby loader to ask Bennet to

move.




                                               -5-


        Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 5 of 10
        31    James Miller (“Miller”) (black), another employee saw what was happening

and asked Bennet why she did not move.

        32    Bennet then complained to management that Laing was harassing her.

        33    Management took Miller off the production line and tried to get him to say

that Laing put him up to talking to Bennet.

        34    Management also sent Laing home for the rest of the day and gave him a

verbal warning when he returned to work.

        35    In September 2016, after continuing to receive trumped-up warnings and

write-ups, as well as hearing racially derogatory terms at the jobsite, Laing called Johnson

Controls’ ethics hotline to make a race discrimination complaint.

        36    Shortly after that complaint, Laing was written up again for allegedly

falsifying company documents, when all he did was delete an incorrect pallet number off a

list.

        37    Laing continued to speak with the ethics hotline, which asked for his name

and phone number.

        38    After Laing provided the hotline with his name and phone number, Gilbert

was called to an emergency meeting at the corporate office.

        39    On October 6, 2016, after Gilbert had returned, he called Laing into his

office and asked what had happened.




                                              -6-


         Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 6 of 10
    40        Laing had no idea what Gilbert was talking about, but Gilbert accused him of

lying and hiding something, then sent him home pending an investigation.

     41       Later, Laing was informed that he had been accused of sexually harassing and

making racially derogatory comments to a Lacy Spearman (“Spearman”), a black male

forklift trainee.

     42       Laing had barely any interaction with Spearman, as they worked in different

areas and rarely saw one another.

     43       Laing was told that management had promised Spearman a full-time position

if he made a complaint against Laing.

     44       Laing was officially terminated on October 12, 2016.

     45       Sometime afterwards, Johnson Controls terminated both Bennet and

Spearman.

    46        Laing filed a charge of discrimination with the EEOC and was issued a notice

of right to sue on July 17, 2018.

     47       Johnson Controls has more than 500 employees.

                                       FIRST CAUSE
                             Race Discrimination (Termination)
               Title VII of the Civil Rights Act of 1964, 42 USC. §§ 2000e et seq.

    48        Laing is black/African-American.

    49        Johnson Controls was aware that Laing is black.

    50        Laing suffered an adverse employment action when he was terminated.


                                               -7-


       Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 7 of 10
    51         There is a causal connection between his race and his termination.

    52         Johnson Controls has at least 15 employees.

                                        SECOND CAUSE
                               Race Discrimination (Termination)
                 Title VII of the Civil Rights Act of 1964, 42 USC. §§ 2000e et seq.

    53         Laing engaged in a protected activity by making a race discrimination

complaint.

    54         Johnson Controls was aware of Laing’s complaint.

    55         Laing suffered an adverse employment action when he was terminated.

    56         There is a causal connection between Laing’s protected activity and his

termination.

    57         Johnson Controls has at least 15 employees.

                        PRAYER FOR PUNITIVE DAMAGES

    58         Defendant is liable for compensatory damages and at least one of the

following factors was present and related to the conduct for which it is liable:

          58.1          Malice;

         58.2           An evil motive; and/or

         58.3           Callous indifference to a federally protected right.

    59         Officers, directors, and/or managers of Defendant participated in and/or

condoned the conduct constituting the aggravating factor giving rise to punitive damages.




                                                -8-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 8 of 10
                             REQUEST FOR JURY TRIAL

    60         Plaintiffs request a trial by jury on all issues so triable.

         WHEREFORE, the Plaintiffs respectfully request this Court that it:

    61         Enter Judgment for Laing against Johnson Controls on all causes of action

contained herein;

    62         Award Laing damages, including punitive damages, in an amount to be

determined at trial;

    63         Tax the costs of this action against Johnson Controls and award Laing

reasonable attorney fees as permitted by law, and;

    64         Grant such other and further relief as the court deems just and proper.




         Respectfully submitted on this, the 18th day of October, 2018.


                                                       /S/ WILSON FONG
                                                       Attorney for the Plaintiff
                                                       NC State Bar No. 50708
                                                       HENSEL LAW, PLLC
                                                       Post Office Box 39270
                                                       Greensboro, North Carolina 27438
                                                       Phone: (336) 218-6466
                                                       Fax: (336) 218-6467
                                                       will.fong@hensellaw.com




                                                 -9-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 9 of 10
                            CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, I electronically filed the foregoing

Complaint and Request for Jury Trial with the Clerk of Court using the CM/ECF system,

which will send notification of filing to the following:

                             Johnson Controls, Inc.
                             c/o CT Corporation System
                             160 Mine Lake Ct Ste 200
                             Raleigh, NC 27615
                             Registered Agent for Defendant



                                                    /S/ WILSON FONG
                                                    Attorney for the Plaintiff
                                                    NC State Bar No. 50708
                                                    HENSEL LAW, PLLC
                                                    Post Office Box 39270
                                                    Greensboro, North Carolina 27438
                                                    Phone: (336) 218-6466
                                                    Fax: (336) 218-6467
                                                    will.fong@hensellaw.com




                                             -10-


      Case 1:18-cv-00864-TDS-JLW Document 1 Filed 10/11/18 Page 10 of 10
